                                          Case 4:21-cv-04184-JSW Document 45 Filed 09/09/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID A. STEBBINS,                                 Case No. 21-cv-04184-JSW
                                                        Plaintiff,                          ORDER REGARDING MOTION TO
                                   8
                                                                                            CONDUCT HAGUE SERVICE AND
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                                                                            REGARDING IN FORMA PAUPERIS
                                  10     KARL POLANO, et al.,                               STATUS
                                                        Defendants.                         Re: Dkt. No. 35
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court for consideration is the motion filed by Plaintiff David Stebbins

                                  14   (“Plaintiff”) requesting that the Court serve Defendant Karl Polano (“Polano”) via the Hague

                                  15   Convention, or in the alternative, permitting Plaintiff leave to conduct service via the Hague

                                  16   Convention. The Court has considered Plaintiff’s papers, relevant legal authority, and the record

                                  17   in this case, and it finds the motion is suitable for disposition without oral argument. See N.D.

                                  18   Civ. L.R. 7-1(b). For the following reasons, the Court GRANTS, IN PART, and DENIES, IN

                                  19   PART, Plaintiff’s motion.

                                  20                                            BACKGROUND

                                  21          On July 29, 2021, Plaintiff filed an amended complaint alleging copyright infringement

                                  22   claims against Polano and several other Defendants. (Dkt. No. 11.) On August 3, 2021, the U.S.

                                  23   Marshal was ordered to serve the Defendants with the summons and complaint. (Dkt. No. 21.)

                                  24   On August 17, 2021, Polano’s summons was returned unexecuted because the U.S. Marshals are

                                  25   not authorized to serve American process in foreign countries. (See Dkt. No. 32.) On August 26,

                                  26   2021, Plaintiff filed a motion requesting that: (1) the Court order Court personnel to cooperate

                                  27   with Plaintiff in serving process on Polano in a way that is not prohibitively expensive; or (2)

                                  28   grant Plaintiff leave to serve process on his terms, in whatever manner he chooses that is otherwise
                                            Case 4:21-cv-04184-JSW Document 45 Filed 09/09/21 Page 2 of 4




                                   1   in compliance with the law. (Dkt. No. 35.)

                                   2                                                ANALYSIS

                                   3   A.      Plaintiff Is Required to Serve Defendant Polano.
                                   4           Federal Rule of Procedure 4(f) governs service of individuals in foreign countries. Under

                                   5   Rule 4(f)(1), an individual may be served “by any internationally agreed means of service that is

                                   6   reasonably calculated to give notice, such as those authorized by the Hague Convention,” or by

                                   7   “any other means not prohibited by international agreement, as the court orders.” Fed. R. Civ. P.

                                   8   4(f)(1), (3).

                                   9           Although the U.S. Marshal was ordered to serve the Defendants in this action because of

                                  10   Plaintiff’s in forma pauperis status, service of the complaint is ultimately Plaintiff’s responsibility.

                                  11   See Hertig v. Cambra, 04-cv-5633-ROS (PC), 2009 WL 2579189 at *2 (E.D. Cal. Aug. 20, 2009).

                                  12   Plaintiff represents that Polano resides in Switzerland. The U.S. Marshal is unable to serve
Northern District of California
 United States District Court




                                  13   process in foreign countries. Accordingly, to the extent Plaintiff asks the Court to order the U.S.

                                  14   Marshal to serve process abroad, the Court DENIES the request.

                                  15           Plaintiff further represents that he must obtain the signature of a court official or an

                                  16   attorney before he can serve process in Switzerland. Plaintiff asserts that obtaining such signature

                                  17   would be burdensome, and he requests that the Court order “Court personnel to cooperate with

                                  18   [Plaintiff] in serving process on Polano in a way that is not prohibitively expensively.” (Mot. at

                                  19   3.) The Court will not conduct service on Polano for Plaintiff, and the Court DENIES Plaintiff’s

                                  20   request to relieve any of the requirements of service, including the signature requirement.

                                  21   Plaintiff represents that he has reached out to a private firm to assist in serving process in

                                  22   compliance with the law, but Plaintiff is concerned that he is not permitted to do so based on a

                                  23   docket notation regarding his in forma pauperis status. (See Dkt. No. 6.) The docket entry to

                                  24   which Plaintiff refers does not prohibit Plaintiff from conducting service on his own. 1

                                  25   Accordingly, Plaintiff is required to effect service on Polano in a manner that complies with the

                                  26

                                  27   1
                                        The “no service” statement on the docket indicates that at the time of the entry, Plaintiff’s
                                  28   complaint was under Section 1915 review, and the Court would not order service of the complaint
                                       by the U.S. Marshal until the Section 1915 screening was complete. (See Dkt. No. 6.)
                                                                                       2
                                            Case 4:21-cv-04184-JSW Document 45 Filed 09/09/21 Page 3 of 4




                                   1   Federal Rules of Civil Procedure, and the Court GRANTS his request to do so.

                                   2           Finally, Plaintiff has contacted Court staff several times regarding service of his complaint.

                                   3   Court staff is unable to provide legal advice. Plaintiff is advised that a Handbook for Pro Se

                                   4   Litigants, which contains helpful information about proceeding without an attorney, is available

                                   5   through the Court’s website. The Court also advises Plaintiff that he may seek assistance from the

                                   6   Legal Help Center. Plaintiff may seek such assistance by calling the Legal Help Center at (415)

                                   7   782-8982 or emailing fedpro@sfbar.org to schedule an appointment with an attorney who may be

                                   8   able to provide basic legal help, but not legal representation.

                                   9   B.      Plaintiff Is Ordered to Show Cause Why His In Forma Pauperis Status Should Not Be
                                               Revoked.
                                  10
                                               Plaintiff’s ability to hire a private firm to serve Polano raises questions regarding his in
                                  11
                                       forma pauperis status. Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze,
                                  12
Northern District of California




                                       347 F.2d 114, 116 (9th Cir. 1965). The Court is authorized to review a litigant’s in forma
 United States District Court




                                  13
                                       pauperis status “at any time” during the pendency of a case. 28 U.S.C. § 1915(e)(2). Section
                                  14
                                       1915 provides that the Court shall dismiss the case if at any time the Court determines that the
                                  15
                                       allegation of poverty is untrue. Id.
                                  16
                                               To proceed in forma pauperis, “[a] plaintiff need not demonstrate that he is completely
                                  17
                                       destitute, but his poverty must prevent him from paying the filing fee and providing his
                                  18
                                       dependents with the necessities of life.” Kuhne-Irigoyen v. Gonzalez, No. 118-cv-01011-DAD-
                                  19
                                       SKO, 2018 WL 3816732, at *3 (E.D. Cal. Aug. 9, 2018) (citing Adkins v. E.I. DuPont de Nemours
                                  20
                                       & Co., 335 U.S. 331, 339-40 (1948). A “showing of something more than mere hardship must be
                                  21
                                       made.” Id. (internal citations and quotations omitted); see also Temple v. Ellerthorpe, 586 F.
                                  22
                                       Supp. 848, 851 (D.R.I. 1984) (“If an applicant has the wherewithal to pay court costs, or some part
                                  23
                                       thereof, without depriving himself and his dependents (if any there be) of the necessities of life,
                                  24
                                       then he should be required… to ‘put his money where his mouth is.’”).
                                  25
                                               Plaintiff’s motion to proceed in forma pauperis was granted on June 8, 2021. (Dkt. No. 6.)
                                  26
                                       In the present motion, however, Plaintiff represents that he is prepared to pay a private process
                                  27
                                       server to conduct service on Polano in Switzerland. The process server’s website indicates that the
                                  28
                                                                                          3
                                            Case 4:21-cv-04184-JSW Document 45 Filed 09/09/21 Page 4 of 4




                                   1   cost to serve process in Switzerland is at least $795.00.2 Plaintiff’s willingness to pay this amount

                                   2   suggests Plaintiff has had sufficient funds to be required to pay the filing fee in full to proceed in

                                   3   this action.

                                   4            Accordingly, within fourteen days of the date of this Order, Plaintiff is ORDERED TO

                                   5   SHOW CAUSE why his in forma pauperis status should not be revoked and this action dismissed

                                   6   without prejudice to refiling with prepayment of the filing fee. In the alternative, within the same

                                   7   fourteen-day deadline, Plaintiff may pay the filing fee or file a notice of voluntary dismissal.

                                   8                                              CONCLUSION

                                   9            For the foregoing reasons, Plaintiff’s motion for the Court to conduct Hague service is

                                  10   DENIED. Plaintiff is responsible for conducting service on Defendant Polano.

                                  11            Plaintiff is FURTHER ORDERED TO SHOW CAUSE why the Court should not revoke

                                  12   his in forma pauperis status within fourteen days.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: September 9, 2021

                                  15                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   2
                                           See https://www.processnet1.com/switzerland.htm.
                                                                                        4
